Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
1.	The following is a quotation of 37 C.F.R. 1.56 which forms the basis of the duty to disclose information material to patentability:
(a)  A patent by its very nature is affected with a public interest. The public interest is best
served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to
patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the
Office all information known to that individual to be material to patentability as defined in this
section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information
material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under
consideration in the application. There is no duty to submit information which is not material to the
patentability of any existing claim. The duty to disclose all information known to be material to
patentability is deemed to be satisfied if all information known to be material to patentability of any
claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by  § §  1.97(b)-(d) and  1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. 


2.	Applicant is reminded that they have a duty to disclose information that is material to patentability.  The information disclosure statement is not intended to be a reference library of all the information that may pertain to the art disclosed in the patent.  Only references that are material to the patentability of the claims are to be listed in the information disclosure statement.  A listing of more than 200 references (IDS 10/22/2018) is evidence that the applicant has performed a generic search in the required art; however, such a search may also be evidence that applicant has not performed a search for references that are specifically material to the patentability of each pending claim. 

Claim Objections
	Claim 1 is objected to for “to prepare”. It is suggested to amend the phrase to ‘to produce’.
Double Patenting (Current Application VS a Patent)

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  
Claims 1-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,010,103; or claims 1-24 of U.S. Patent No. 10,806,101 in view of Milne et al. (US 2009/0291188). Although the conflicting claims are not identical, they are not patentably distinct from each other because instant claims 1 is limited to myceliating plant protein and using it to produce food compositions. However, claim 1 of U.S. Paten No. 10,010,103 or claim 1 of U.S. Patent No. 10,806,101;  is limited to the fermentation of a medium comprising rice or pea protein using species of mushrooms. The myceliated proteins are used in producing food compositions (claims 12-14 of ‘103 and claims 24-27 of ‘101). Milne et al. discloses an extrusion method using plant proteins including pea proteins. Therefore, it would have been obvious to myceliate a plant protein such as pea protein or rice protein and use it in producing a food composition as motived by Milne et al. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-32  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 27,  and 32 recite “reduced undesirable flavors and reduced undesirable aromas”. It is not clear what an undesirable flavor and/or aroma may be. The word “undesirable” is a subjective term. What is undesirable to certain individuals may  be desirable to others. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-32 are rejected under 35 U.S.C. 103 as being unpatentable over Humfeld (US 2,693,665; hereinafter R1) in view of JP 2005-065643 (Machine translation, hereinafter R2) and of Milne et al. (US 2009/0291188, hereinafter R3).
Claim 1 is a method of producing a food composition wherein a myceliated high protein plant material is produced. The myceliated protein is mixed with an edible material to prepare the food composition. In the method of myceliating the plant protein; 
Claim 1- R1 discloses a method for producing mushroom mycelium by submerged culture in a liquid medium. (Title)
Claim 1 - R1 teaches of fermenting the substrate under aerated, submerged conditions. (col. 1, lines 35-37)
Claim 1 - R1 discloses that the resulting mycelium may be used as spawn or can be used directly as a food, e.g. in soups, gravies, meats, etc. (col. 1, lines 59-66)
Claim 1- R1 clearly discloses that the aqueous medium may comprise carbohydrates, a source of nitrogen and mineral salts. The source of nitrogen may be a protein and/or a hydrolyzed protein. (col. 5, lines 1-9)
Claims 5, 6 - R1 discloses the fermentation variables including, incubation temperature, aeration rate, medium pH, medium sterilization, inoculum, etc. (col. 5 and 6)
Claim 2 - R1 discloses the production of Agaricus campestris mycelium by a submerged fermentation. (Example 1, Example II)
R1 discloses that protein or protein hydrolysate may be used in the submerged culture; however R1 is silent to the use of high protein plant source in the submerged fermentation. R1 is silent to other mushroom species.
R2 discloses a method for producing a food composition wherein legume protein material is myceliated using edible mushroom. [0001]
The legume material used includes soybeans, black beans, green beans and adzuki beans. [0002]
Claim 2- The type of mushrooms that may be used for myciliating the legume protein include the species recited in claim 2. R2 discloses that the mycelium of these mushrooms comprises more abundant components peculiar to mushrooms. [0004 0019]
Claims 3, 4 - R2 discloses that various media may be used for producing the fungal mycelium, however, it is preferred to add a bean related substance to the culture medium
Claims 3, 4 - While R1 discloses that the culture medium may comprise protein, and R2 teaches of using legume material in the production of mycelia, use of other plant proteins comprising pea protein concentrate/isolate or rice protein concentrate/isolate would have been motivated. Substituting the protein in R1 method with pea or rice protein would have been a modification well within one’s ordinary skill in the art. 
R1 and R2 are silent to the extrusion process of claim 8.
R3 discloses a method for producing meat analogues wherein a mixture of vegetable protein, oils, flavors, spices, colors, acids, and preservatives are used. (Abstract)
Claims 8,9, 10, 11, 12, 13, 14, 15, 16, 17, 22  - R3 discloses an extrusion method where in the dry ingredients are added to an extruder. [0025]
R3 disclose the use of pea protein concentrate in the production of the meat analogue. (R3 at Claim 17). 
Claim 20, 21, 22 – R3 discloses an ingredient formulation comprising sugar, hydrolyzed vegetable protein, sugar, acids, cysteine. The protein, sugar, acids, and 
In summary R1 discloses submerged fermentation for producing a mushroom mycelia wherein proteins may be used as nitrogen source. R2 teaches of producing mycelia of a variety of mushrooms in media comprising legume proteins. R3 discloses producing meat analogues using pea proteins and other ingredients of interest using extrusion technology. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to produce myceliated plant protein as disclosed by R1 and R2 and use in an extrusion process as taught by R3. One would do so to produce meat analogues or other food compositions wherein the raw legume flavors (beany, bitter flavors) are reduced by myciliating the legume protein using mushroom cultures. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing food compositions including myceliated legume or grain proteins as presently claimed. 
Claims 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Humfeld (US 2,693,665; hereinafter R1), JP 2005-065643 (Machine translation, hereinafter R2) and Milne et al. (US 2009/0291188, hereinafter R3), further in view of Bourgeois et al. (US 2016/0286831, hereinafter R4).
The disclosures or R1-R3 are incorporated by reference as outlined supra. 
Present claim 23 is a food composition for human consumption produced from myceliated plant protein. The food composition may comprises the foods or ingredients of claim 24-31.
R4 discloses a method for fermenting and isolating pea proteins. The pea proteins are used in food compositions. Such food compositions include dairy products, confectionary products, medical foods, bakery products. The pea proteins may for instance partially or completely replace other proteins in food or feed products. Particularly the pea proteins may be used in foods wherein Maillard reactions is involved, i.e. browning or glazing reactions, typically found in bakery and confectionery products [0218].  
It is noted that the reaction flavors of instant claim 24 are specifically known to be the result of Maillard reactions between proteins and reducing sugars. 
The fermentation of pea proteins as disclosed by R4 is a method of reducing undesirable flavors associated with raw legume materials. The fermentation is carried out using lactic acid bacteria.
Instant claim 7 is limited to the reduction of undesirable flavors in pea material. However, in the instant invention, the pea material is fermented using mushroom mycelia. 
Instant claims 18-19 are limited to a mixture of pea protein and myceliated pea protein. Since R3 clearly discloses the use of pea proteins in the production of extruded products, or R4 discloses the use of pea proteins in the production of food compositions or reaction flavors, the use of myceliated pea proteins would also have been motivated. 
In summary, R1 teaches of culturing fungi in submerged culture to produce fungal mycelia that can be used in food compositions such as soups, gravies, meats. R1 uses regular mushrooms for producing mycelia. R2 teaches of producing mycelia of a variety of  mushroom that may be used in food compositions. The materials used 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the process of R1 by myceliating pea proteins using fungal mycelia as motivated by R4 to reduce the undesirable flavors of raw pea proteins. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing a food composition using pea or rice proteins wherein the protein material is myceliated using mushroom cultures. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAMID R BADR/Primary Examiner, Art Unit 1791